Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following article was posted on the Company's intranet site on November 10, 2009: Integrating the Verizon assets – We’re on the way to becoming America’s #1 rural communications carrier 11/10/2009 Frontier is in the process of acquiring approximately 4.8 million access lines from Verizon Communications (on a pro forma basis as of December 31, 2008) and on the way to becoming America’s #1 communications carrier focused on rural areas and small and medium-sized towns and cities. The transaction involves 14 states (Frontier currently provides service in 11 of the states) and has attracted a lot of interest, including news reports that don’t always reflect the facts. It’s important you have facts and hear straight talk, so we’ve created a site on the Link where you can find the latest news about the transaction. You can also submit questions and every few weeks we will answer the top questions. Here’s some basic information to start: News to date: A lot of information is on our transaction website at www.frontier.com/ir.Press releases, transcripts, video clips and more are available for viewing.Check it out! FAQs and Answers: “Is Frontier taking on too much debt?” No. It now takes Frontier about 5 days worth of revenue to pay the monthly interest expense on our debt. After this transaction it will take only three days.
